 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   Jesse R Meyer,                                   No. CV-17-00524-PHX-ROS
10                 Plaintiff,                         ORDER
11   v.
12   Megan J Brennan,
13                 Defendant.
14
15         Based on the parties’ submissions, it appears Defendant has a reasonable basis for
16   seeking summary judgment. Therefore, the status hearing set for January 23, 2020, will be
17   vacated. To the extent Defendant believes she is entitled to sanctions, she shall file a
18   separate motion for sanctions.
19         Accordingly,
20         IT IS ORDERED the hearing set for January 23, 2020, is VACATED.
21         IT IS FURTHER ORDERED if Defendant believes sanctions are merited, she
22   shall file a motion no later than February 21, 2020.
23         Dated this 21st day of January, 2020.
24
25
26                                                    Honorable Roslyn O. Silver
                                                      Senior United States District Judge
27
28
